DETAILED ACTION
	Applicant’s response filed August 26, 2022 has been fully considered.  Claim 1 is amended.  Claims 1 and 2 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (WO 2016/093006) in view of Miyazaki et al. (US 2016/0130426) and Hattori et al. (US 2011/0136962).  The citations below from Kitamura et al. are taken from English language equivalent, US 2017/0260373.
Kitamura et al. teaches a rubber composition for sidewalls (¶84) comprising 40 phr of natural rubber (isoprene-based rubber), 60 phr of polybutadiene rubber (100 parts of the rubber component, natural rubber is 40% by mass), 40 phr of carbon black, (Examples 1-9) and from 0.1 to 5 parts by mass of a nonionic surfactant of formula (1) or formula (2) (polyether) (¶55).  One of the non-ionic surfactants used in the examples is Ionet DO600, which is a compound represented by disclosed formula (2) in which R2 and R3 are each C17H33 and e is 12 (¶102).  Formula (2) is a polyether having a consecutive ethylene oxide unit content of 100% by mass as all polyethylene oxide units are consecutive (¶33).  The carbon black used in the examples is an N550 grade (¶98), which has a CTAB specific surface area of 100 m2/g or less (see, Unikem Data Sheet previously provided by applicant).  The examples use SUNNOC as the wax component, which is a paraffin wax (petroleum wax), and is the only wax used in the examples (¶72, 100; see, US 2019/0010313 to Yamashiro et al., ¶173 for evidence that SUNNOC is a paraffin wax).  While the examples do contain 4 phr of zinc oxide, Kitamura et al. teaches that this is an optional ingredient and not necessary to be included in the composition (¶82).
Kitamura et al. does not teach that the composition comprises a resin having a softening point of 30 to 160° C.  However, Miyazaki et al. teaches a rubber composition for the sidewall of a tire (¶98) comprising a softener which is a resin such as C5 petroleum resin and C9 petroleum resin (¶89, 90).  These resins typically have a softening point of from 50 to 150° C (see, US 2015/0210118 to Miyazaki et al., ¶64 as evidence of softening point).  Kitamura et al. and Miyazaki et al. are analogous art because they are from the same field of endeavor, namely that of natural rubber compositions useful as tire sidewalls.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add a resin having a softening point of 30 to 160° C, as taught by Miyazaki et al., to the composition, as taught by Kitamura et al., and would have been motivated to do so because the softener helps to control the blooming of the wax within the composition (¶89).
Kitamura et al. does not teach that the rubber composition comprises from 0.5 to 20 parts by mass of the at least one of a C4 or higher aliphatic carboxylic acid zinc salt or an aromatic carboxylic acid zinc salt.  However, Hattori et al. teaches a rubber composition comprising natural rubber used for tire sidewalls (Table 4) that also comprises from 0.2 to 10 parts by mass of a mixture of a zinc salt of an aliphatic carboxylic acid and a zinc salt of an aromatic carboxylic acid wherein the aliphatic carboxylic acid has at least four carbon atoms (¶88, 98).  Kitamura et al. and Hattori et al. are analogous art because they are from the same field of endeavor, namely that of natural rubber compositions useful as tire sidewalls.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.2 to 10 parts by mass of a mixture of a zinc salt of an aliphatic carboxylic acid and a zinc salt of an aromatic carboxylic acid wherein the aliphatic carboxylic acid has at least four carbon atoms, as taught by Hattori et al., to the composition, as taught by Kitamura et al., and would have been motivated to do so in order to reduce rolling resistance and improve handling stability (¶98).

Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive.
Applicant argues that Kitamura et al. aims to improve the fracture strength and steering stability of the tire and that one of ordinary skill in the art would not add the resin of Miyazaki with a softening point of 30 to 160° C to the rubber composition of Kitamura et al. because it would be contrary to these goals.  This argument is unpersuasive.  Applicant has presented no evidence that adding the resin of Miyazaki would defeat the purpose of Kitamura et al.  At this point, this is simply attorney argument and the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  MPEP 2145 I.  Additionally, Kitamura et al. seeks a tire that has balanced improvement in many areas with fracture strength and steering stability only two of them (Abstract).  One of ordinary skill in the art would seek to have an overall balanced tire and not focus on these two advantages exclusively.  
Applicant argues that the advantages of the mixture of zinc salts taught by Hattori et al. are only applicable to a rubber composition which includes silica and a silane coupling agent as essential components.  Applicant further argues that since Kitamura et al. requires no silane coupling agent, one of ordinary skill in the art would not add the mixture of zinc salts as taught by Hattori et al.  This argument is unpersuasive.  Paragraph 89 of Hattori et al., referenced by applicant, does say that the mixture improves scorch time which may be too short when a mercapto group-containing silane coupling agent is used, and that the mixture also improves the silica dispersibility.  However, the paragraph also states that the mixture retards vulcanization, improves the resistance to reversion, and helps achieve both excellent handling stability and we grip performance.  There is no requirement in Hattori et al. that the zinc salt mixture only produces these advantages when used in a rubber composition comprising silica and a silane coupling agent.  Further, there has been no evidence presented on the record that this is the case.  Therefore, this argument is unpersuasive.
As for applicant alleging that the Office has presented “no apparent reason” for the combination of components and references used in the rejection of record, the Office directs applicant back to the rejection of record where a motivation is provided for each modification as well as why these references are analogous art.  
	Applicant argues that Kitamura et al. does not teach the composition contains no or nor more than 3 parts by mass of zinc oxide.  Applicant points to the Examples of Kitamura et al. which show using 4 parts by mass of zinc oxide.  This argument is unpersuasive.  As stated above in the rejection of record, Kitamura et al. does not require the use of zinc oxide in its compositions and therefore may be includes in zero parts by mass.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767